Citation Nr: 1039206	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  08-19 526A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to compensation pursuant to the provisions of 38 
U.S.C.A. § 1151 for oscillopsia claimed as the result of VA 
treatment from February 7, 2006, to February 13, 2006, and again 
from February 16, 2006, to March 9, 2006.  

2.  Entitlement to compensation pursuant to the provisions of 38 
U.S.C.A. § 1151 for vestibular disorder claimed as the result of 
VA treatment from February 7, 2006, to February 13, 2006, and 
again from February 16, 2006, to March 9, 2006.  

3.  Entitlement to compensation pursuant to the provisions of 38 
U.S.C.A. § 1151 for a psychiatric disability claimed as the 
result of VA treatment from February 7, 2006, to February 13, 
2006, and again from February 16, 2006, to March 9, 2006, to 
include as secondary to oscillopsia and vestibular disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1956 to April 1969 
and from June 1971 to October 1978.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the benefits sought on appeal.  

In April 2010, the Veteran presented testimony at a personal 
hearing conducted at the St. Petersburg RO before the undersigned 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is 
rendering the determination in this case.  A transcript of this 
personal hearing is in the Veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.





REMAND

The Veteran contends that he is entitled to compensation pursuant 
to the provisions of 38 U.S.C.A. § 1151 for oscillopsia (visual 
disturbance) and vestibular disorder (balance disorder) claimed 
as the result of VA treatment from February 7, 2006, to February 
13, 2006, and again from February 16, 2006, to March 9, 2006.  
Specifically, the Veteran asserts that during the course of his 
hospitalization for his service-connected status post aortic 
valve replacement and coronary artery disease (hereinafter heart 
disability) the IV he was given began to bother him.  He contends 
that due to the negligence of VA staff, his IV was not properly 
attended; specifically he alleges that it was not timely changed 
as protocol required.  Because of the IV contamination, he 
contracted an infection which in turn required a course of 
antibiotics for treatment.  The Veteran alleges that the 
antibiotics prescribed, specifically Gentamicin, led to his 
diagnoses of oscillopsia and vestibular disorder.  The Veteran 
also contends that he was not properly advised of the risks and 
side effects of taking antibiotics, partially because he was 
under the influence of morphine at the time.  Additionally, he 
claims that as a result of the VA treatment, to include 
oscillopsia and vestibular disorder, he has depression and 
anxiety.

The Board has recharacterized the issues as reflected above to 
more accurately reflect the Veteran's intentions.  Specifically, 
the Board has added his dates of treatment at the VA facility and 
has more broadly characterized the claim for depression and 
anxiety as a psychiatric disability.  Additionally, the claim for 
a psychiatric disability will be considered both under the 
provisions of 38 U.S.C.A. 
§ 1151 and, in the alternative, as secondary to oscillopsia and 
vestibular disorder under the provisions of 38 C.F.R. § 3.310(b), 
should they be found to be subject to compensation.  As the 
events that gave rise to the Veteran's claims are somewhat 
complex, the Board will briefly describe the relevant 
information.  

The evidence reflects that the Veteran reported to a VA emergency 
room on February 7, 2006, with complaints of chest pain.  A 20 
gauge IV was placed to his right hand after prep of the arm with 
alcohol and clorhexadine, patent to draw, patent to flush with 
10cc normal saline.  The site was described as benign and secured 
with tape and tegaderm.  On February 9, 2006, the Veteran had a 
left heart catheterization.  On February 13, 2006, the Veteran 
had a coronary angiography.  The Veteran reported headaches and 
epigastric pain.  A CT of the head showed no abnormalities.  On 
February 13, 2006, the peripheral IV was removed and the Veteran 
was discharged.  

The Veteran testified that after his February 13, 2006, discharge 
he became increasing sick.  VA treatment records reflect that he 
presented to the VA emergency room on February 16, 2006, 
complaining of severe left temporal headache.  A February 21, 
2006, infectious disease report indicated that the Veteran had 
enteroccocus bacteremia.  The impression was rule out (r/o) 
endocarditis.  The recommendation was to discontinue (d/c) 
Vancomycin, continue Gentamicin with a dose change, and start 
Ampicillin.  The duration of therapy could not yet be determined.  
A subsequent entry summarized that after the Veteran was found to 
have enteroccocus bacteremia, he was initially started on 
Vancomycin and Zosyn and then switched to Vancomycin and 
Gentamicin when the culture was finalized.  The day following his 
cardiac catheterization on February 13, 2006, the Veteran had 
chills and on February 16, 2006, he got a fever and headaches for 
which he presented to the emergency room.  It was noted that 
Gentamicin was started on February 19, 2006.  

Thereafter, it appears that on February 27, 2006, the Veteran had 
Ampicillin and Gentamicin listed on his active list of 
medications.  In a March 3, 2006, infectious disease report, a 
physician stated that she would be very concerned about the 
Veteran getting empiric Gent. beyond two weeks for bacteremia, 
unless endocarditis is documented.  It was noted that it might be 
beneficial to arrange for the valve replacement once he finished 
two weeks of IV ATB (antibiotics) and blood cx documented to be 
negative one week off ATB rather than to subject him to Gent. 
toxicity and possible worsening hearing loss.  Additionally, no 
alternative to Gentamicin at this point was written.  A March 3, 
2006, cardiothoracic consultation report indicated that 
infectious disease (ID) was concerned that tinnitus may be caused 
by gen.  "Stopping Geny now" was reported.  A March 3, 2006, 
geriatric medicine note indicated that ID stated if valve was 
going to be replaced, may use ABXs for two weeks to treat 
bacteria as long as blood cultures were negative.  However, due 
to time frame involved for second medical consult and the Veteran 
being at high risk, the physician stated to continue four weeks 
of antibiotic therapy.  The Veteran was noted to understand and 
voiced his agreement with the plan.  It was also noted that the 
Veteran understood ABX may interfere with tinnitus.  An addendum 
to that note stated that Gentamicin was to be discontinued due to 
the physician's recommendations.  The Veteran was noted to 
continue to state understanding of possible hearing loss with ABX 
but stated he wanted ABX therapy.  The plan was to continue 
Ampicillin.  On March 9, 2006, the Veteran was discharged for 
continued care and pending surgery at the private facility, 
L.M.C.  

On March 8, 2006, it appears that the Veteran had a consultation 
with the private treatment facility, C.S.A.  The Veteran 
presented for evaluation of what appeared to be aortic valve 
stenosis in the face of endocarditis.  The physician commented 
that the Veteran had an artificial graft in the left subclavian 
carotid position which can be a potential site for susceptibility 
to systemic bacteremia.  The physician believed that the best 
course of management would be to continue his antibiotic therapy 
and guide it based on sensitivity to the organism in question and 
to offer him repeat transesophageal echo to rule out any aortic 
valve or other valve involvement of the bacteria.  

Private treatment records from the B.A.H.C. dated from May 2006 
to February 2007 contained an October 2006 notation that the 
Veteran's balance problems were thought to be due to vestibular 
nerve dysfunction, most probably as a result of IV antibiotics; 
Vancomycin and Gentamicin, that he was getting at the time of his 
endocarditis at the VA hospital.  

In September and October 2007, VA opinions were obtained.  A 
September 2007 ear disease examiner noted that following a review 
of the Veteran's claims file and medical records, that the 
complaints of vestibular disorder were more likely than not due 
to the treatment with antibiotics with ototoxic side effects for 
the treatment of the enterococcus bacteremia from an IV site 
infection.  The examiner was unable to determine by review of the 
medical records whether there was negligence on the part of the 
VAMC as there was no record of when the IV was changed and 
therefore it could not be determined whether the stated infection 
was an unexpected complication or the result of negligence.  The 
examiner added that there was little question that the Veteran 
suffered otoxicity from his antibiotic treatment which is a known 
side effect of aminoglycosides and Vancomycin.  In the face of an 
enterococcal bacteremia, these antibiotics are reasonable choices 
for treatment despite the known side effects.  

The October 2007 eye disorder examiner commented that the 
Veteran's symptoms of blurring of the vision were consistent with 
a diagnosis of oscillopsia and could potentially be due to 
Gentamicin toxicity.  It was noted that the examiner had not 
personally examined the Veteran or spoken with him to get a 
clearer understanding of his visual symptoms but based on the 
claims file, that is what appeared to be going on.  The examiner 
could not comment as to whether negligence was present because 
his management for his endocarditis was done by internist 
infectious diseases specialists and cardiologists and it would be 
out of the examiner's realm of purveyance to comment on this.  

In October 2007, a VA psychologist diagnosed adjustment disorder 
with mixed disturbance of emotions and conduct.  The examiner 
opined that it was at least as likely as not that the adjustment 
disorder is related to contracting a bacterial infection due to 
an IV not being changed.  However, the psychologist was not a 
medical doctor and could not offer an opinion without resorting 
to speculation about possible carelessness, negligence, lack of 
proper skill, or error in judgment for VA treatment.  

After these opinions were issued, a May 2007 VA OIG (Office of 
Inspector General) Memorandum pertaining to the Veteran's 
hospital stay in February 2006 was associated with the claims 
file.  Of particular note is the Veteran's allegation that his IV 
was not timely changed.  The response following investigation was 
that the IV site was due to be changed February 10, 2006, at 72 
hours from insertion in accordance with Nursing Service protocol; 
however, the site was not changed until the next day as the 
Veteran was off the ward undergoing a specialized procedure when 
the Infusion Team nurse made her rounds.  The Infusion Team nurse 
returned February 11, 2006, to change the IV site.  It was 
concluded that due to the Veteran being off ward, his IV site did 
remain in place one day longer than the nursing protocol allowed 
and the allegation of quality care issues was founded.  

The Board concludes that additional medical opinions should be 
obtained before a decision can be reached with regard to the 
issues on appeal.  When VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  Beginning with September 2007 ear disease examination, 
the examiner was unable to determine by review of the medical 
records whether there was negligence on the part of the VAMC as 
there was no record of when the IV was changed and therefore 
could not determine whether the stated infection was an 
unexpected complication or the result of negligence.  As noted in 
Jones v. Shinseki, 23 Vet. App. 382, 390 (2010), the Court stated 
that VA must ensure that any medical opinion is based on 
sufficient facts or data and it must be clear that the examiner 
has considered all procurable and assembled data by obtaining all 
tests and records that might reasonably illuminate the medical 
analysis.  As reflected above, there is now an IG memorandum that 
addresses this issue.  Accordingly, examinations that have the 
benefit of this memorandum should be obtained.  Regarding the 
October 2007 eye disorder examiner and psychologist's comments 
that they could not offer opinions addressing whether negligence 
was present because they did not have the requisite expertise, 
the Board concludes that on remand, examiners that have the 
requisite expertise should be selected to answer this question. 

Lastly, the Board observes that although the Veteran was provided 
with a notice letter in February 2007 that contained the 
information and evidence necessary to substantiate a claim based 
on the provisions of 38 U.S.C.A. § 1151, the letter did not list 
the specific disorders for which the Veteran was requesting 
compensation.  Moreover, the Board observes that the Veteran 
should be provided with notice regarding how to substantiate his 
claim for a psychiatric disability as secondary to oscillopsia 
and vestibular disorder in the alternative.  Accordingly, he 
should be provided with a notice letter that fully addresses the 
nature of his claims.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should provide the Veteran 
with a duty to notify and assist letter that 
addresses the information and evidence 
necessary to substantiate his claims under 
the provisions of 38 U.S.C.A. § 1151.  He 
should also be provided with notice regarding 
how to substantiate his claim for a 
psychiatric disability as secondary to 
oscillopsia and vestibular disorder.  

2.  Following the above action and any 
further development schedule appropriate 
examinations to determine whether the Veteran 
has oscillopsia, vestibular disorder, and 
psychiatric disability as the result of 
Gentamicin prescribed by VA or as the result 
of VA treatment performed in February and 
March 2006.  The examiners should review the 
entire claims folder and express opinions, 
including the degree of probability expressed 
in terms of is it at least as likely as not, 
regarding the following questions:

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of a certain 
conclusion as it is to find against it.)

(a) Does the Veteran have additional 
disabilities (oscillopsia, vestibular 
disorder, and psychiatric disability) due to 
Gentamicin or other medications prescribed by 
VA or due to procedures he underwent in 
connection with his complaints for chest pain 
(to include catheterization and coronary 
angiography) in February and March 2006?  

After providing opinions as to whether it is 
at least as likely as not that the Veteran 
suffers from disabilities related to 
Gentamicin or other medications or the 
aforementioned procedures, the examiner(s) 
should respond to the following:

(b) is the additional disability due to:

(1) carelessness, negligence, lack of proper 
skill, error in judgment, or a similar 
instance of fault on the part of the VA in 
prescribing the medications or performing the 
procedures; or

(2) from an event not reasonably foreseeable?

The Board is particularly interested in 
ascertaining whether there was carelessness, 
negligence, lack of proper skill, error in 
judgment, or a similar instance of fault on 
the part of the VA in attending to the 
Veteran's IV in February 2006 and when 
prescribing Gentamicin.  

The examiners should adequately summarize the 
relevant history and clinical findings, and 
provide adequate reasons for the medical 
conclusions rendered.

3.  If compensation is granted for 
oscillopsia and/or vestibular disorder, 
schedule the Veteran for a VA examination to 
evaluate his claim for a psychiatric 
disability, to include as secondary to 
oscillopsia and/or vestibular disorder.  A 
copy of the claims folder and this REMAND 
must be made available to the examiner in 
conjunction with the examination.  The 
examination report must include responses to 
the each of the following items:

a.  Based on a review of the claims folder, 
the examiner should opine as to the 
relationship, if any, between the oscillopsia 
and/or vestibular disorder and his psychiatric 
disability.  To the extent possible, (likely, 
unlikely, at least as likely as not) the 
examiner should opine whether a psychiatric 
disability was either (a) proximately caused 
by or (b) proximately aggravated by 
oscillopsia and/or vestibular disorder.

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of a certain 
conclusion as it is to find against it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history[,]" 38 
C.F.R. § 4.1 (2009), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

4.  When the development requested has been 
completed, the case should be reviewed by the 
RO on the basis of additional evidence.  If 
the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


